IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40977

STATE OF IDAHO,                                 )     2014 Unpublished Opinion No. 464
                                                )
       Plaintiff-Respondent,                    )     Filed: April 21, 2014
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
DARREN DALE ROA,                                )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Lynn G. Norton, District Judge.

       Order revoking probation and reinstating previously suspended unified five-year
       sentence, with two and a half year determinate term, for felony domestic
       violence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Kimberly E. Smith, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Darren Dale Roa pled guilty to felony domestic violence, I.C. §§ 18-918(3)(b, c) and 18-
903(a), and the district court imposed a unified five-year sentence, with a two and a half year
determinate term. The court suspended the sentence and placed Roa on probation. Following
several probation violations and reinstatements on probation, the district court revoked Roa’s
probation and ordered his sentence into execution. Roa filed an I.C.R. 35 motion for reduction
of his sentence, which the district court granted by retaining jurisdiction. Following successful
completion of his rider, the district court again placed Roa on probation. Once again, Roa
admitted to violating the terms of his probation, and the district court revoked probation and



                                               1
ordered execution of Roa’s suspended sentence. On appeal, Roa does not challenge the district
court’s decision to revoke probation, but argues only that this sentence is excessive and that the
district court should have sua sponte reduced the sentence upon revocation of probation.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007).
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of probation. Id. Applying these standards,
and having reviewed the record in this case, we cannot say that the district court abused its
discretion. Thus, this Court will consider the elements of the record before the trial court that are
properly made part of the record on appeal and are relevant to the defendant’s contention that the
trial court should have reduced the sentence sua sponte upon revocation of probation. State v.
Morgan, 153 Idaho 618, 621, 288 P.3d 835, 838 (Ct. App. 2012).
       Therefore, the order revoking probation and directing execution of Roa’s previously
suspended sentence is affirmed.




                                                 2